Appeal from order, Supreme Court, New York County (Charles Edward Ramos, J.), entered February 5, 2003, which denied defendant Abraham Hirschfeld’s motion to amend his answer to assert six additional cross claims, unanimously dismissed, with one bill of costs in favor of defendants, payable by plaintiff.
*125Notwithstanding the dispute over who should manage the partnership, plaintiff is not a party aggrieved by the denial of defendant Hirschfeld’s motion to amend his answer. Concur— Buckley, P.J., Nardelli, Andrias, Williams and Gonzalez, JJ.